Citation Nr: 9926745	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed 
temporomandibular joint (TMJ) disorder.  

2.  Entitlement to service connection for a stomach 
disability, claimed as secondary to a TMJ disorder.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1946 to 
September 1947 and May 1948 to June 1952.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from January 1995 and January 1996 decisions of the 
RO.  

The veteran claims that he is entitled to service connection 
for left ear hearing loss.  However, this issue has not been 
developed for appellate review and is referred to the RO for 
appropriate development.  

(Appellate handling of the issues of service connection for a 
stomach disorder, claimed as secondary to a TMJ disability, 
and for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for tinnitus is deferred as discussed in 
the Remand portion of this document.)  





FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran has presented a claim of service connection 
for a TMJ disability which is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a TMJ disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in April 1946, the 
veteran was diagnosed with extensive caries and was 
recommended for the extraction of all of his upper and some 
of his lower teeth.  In July 1946, full upper and partial 
lower dentures were reported to have been placed.  On 
discharge examination in June 1952, there was no indication 
of a diagnosis for TMJ.  

In August 1993, a VA outpatient treatment record reported 
that the veteran had complained of pain in his right ear and 
mid-forehead for the previous four weeks.  He was reported to 
have been using aspirin daily for discomfort and was 
diagnosed with arthritis of the right TMJ.  The plan was 
reported to include the use of aspirin.  On a subsequent 
examination, the veteran was reported to complain of right 
ear and jaw pain.  The veteran indicated that aspirin had 
helped the pain but that it was still there.  He was assessed 
with right TMJ syndrome.  The veteran indicated that the use 
of aspirin had hurt his stomach.  

In August 1994, a VA outpatient treatment record reported 
that the veteran had heartburn and epigastric pain.  
Following a biopsy of the lower stomach, he was diagnosed 
with fragments of gastric mucosa with active chronic 
inflammation.  

On a VA dental examination in November 1994, the veteran was 
diagnosed with the deterioration of the right TMJ space that 
was due to unknown cause.  The examiner commented that the 
veteran's jaw disabilities had not been the result of 
abnormal deterioration of dentures.  The examiner also 
reported that it was possible that the veteran's stomach 
ulcers were directly the result of aspirin therapy for the 
jaw disability and that it could not be ruled out.  

In January 1995, a VA outpatient treatment record reported 
that the veteran had received periodic TENS unit treatment 
for pain related to his TMJ syndrome and that the veteran 
complained of constant left ear buzzing.  He was reported to 
have had tinnitus since treatment for TMJ in December 1994.  
The veteran was reported to have tinnitus that was matched to 
a 750 Hz. tone and was assessed with having bilateral 
symmetrical high frequency sensorineural hearing loss.  

In February 1996, a VA staff dentist addressed the November 
1994 opinion that had reported that the deterioration of the 
veteran's dentures over the years had not contributed to his 
jaw problem.  The staff dentist opined that this could not be 
ruled out.  He indicated that there were many factors that 
could lead to a patient developing a TMJ disorder and that 
the loss of established vertical dimension of occlusion could 
be one such factor.  The staff dentist reported that the lack 
of established documentation did not allow him to make any 
definitive statement as to what might have caused the 
veteran's jaw problem.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In order to show that a claim for 
service connection is well grounded, there must be competent 
evidence of (1) a disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the demonstrated disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Although the claim need not be conclusive, it must be 
accompanied by evidence, not just allegations, in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
demonstrated disability to disease or injury in a period of 
military service or to an already service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  Evidence submitted in 
support of the claim is presumed to be true for purposes of 
determining whether it is well grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he has a TMJ 
disability due to the deterioration of his dentures that he 
had received in service or some other disease or injury 
incurred in or aggravated by service.  

In February 1996, a VA staff dentist addressed the November 
1994 opinion that had reported that the deterioration of the 
veteran's dentures over the years had not contributed to his 
jaw problem.  The staff dentist opined that this could not be 
ruled out and that there were many factors that could lead to 
the development of a TMJ disorder, including the loss of 
established vertical dimension of occlusion.  

Consequently, the Board finds that, in light of this 
evidence, the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).



ORDER

As a well-grounded claim of service connection for a TMJ 
disorder has been submitted, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  





REMAND

Because the claim of service connection for a TMJ disability 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also notes that the developed matters pertaining to 
a stomach disorder and tinnitus are inextricably intertwined 
with the well-grounded claim of service connection for TMJ.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998) (where a 
decision on one issue would have a significant impact upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
judicial resources, the two claims are inextricably 
intertwined).  Thus, it would be inappropriate for the Board 
to proceed with adjudication of these issues without first 
determining whether service connection is warranted for a TMJ 
disorder.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his claimed TMJ disorder since his 
discharge from service.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
TMJ disorder.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  The examiner 
should elicit from the veteran and record 
a full clinical history and should report 
detailed medical findings in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran has a current 
TMJ disability due to the abnormal 
deterioration of the dentures he received 
for teeth lost in service or other 
disease or injury incurred in or 
aggravated by service.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records noted hereinabove, 
and include the factors upon which the 
opinion is based.  

3.  After completion of all requested 
development requested hereinabove, the RO 
should again review the veteran's claims.  
This should include undertaking all 
indicated action with respect to issues 
of secondary service connection for a 
stomach disorder and compensation 
benefits for tinnitus.  All indicated 
development should be taken in this 
regard.  If any action taken remains 
adverse to the veteran he should be 
furnished with a supplemental statement 
of the case.  He should then be afforded 
a reasonable opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

